Citation Nr: 1236252	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include as secondary to service-connected postoperative residuals of meniscectomy of the left knee.

2.  Entitlement to a rating in excess of 10 percent for the postoperative residuals of meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran had verified active service from February 1946 to January 1948, with additional unverified service from September to November 1950.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2012, the Board reopened the claim for service connection for right knee disability and remanded the claim for service connection, on the merits, along with the Veteran's claim for increased rating for the postoperative residuals of meniscectomy of the left knee, for additional development.  The case has since returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In October 2012, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew from appeal the claim for service connection for right knee disability and the claim for a rating in excess of 10 percent for the postoperative residuals of meniscectomy of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for right knee disability, to include as secondary to service-connected postoperative residuals of meniscectomy of the left knee, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal as to the claim for rating in excess of 10 percent for the postoperative residuals of meniscectomy of the left knee are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In an October 2012 written statement, the Veteran's representative indicated that the Veteran wished to withdraw from appeal the claim for service connection for right knee disability and the claim for a rating in excess of 10 percent for the postoperative residuals of meniscectomy of the left knee.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal and they must be dismissed.


ORDER

The appeal as to the claim for service connection for right knee disability, to include as secondary to service-connected postoperative residuals of meniscectomy of the left knee, is dismissed. 

The appeal as to the claim for a rating in excess of 10 percent for the postoperative residuals of meniscectomy of the left knee is dismissed.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


